                         Case 2:19-cv-01198-RFB-DJA Document 28
                                                             27 Filed 12/22/20
                                                                      12/21/20 Page 1 of 4




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Officer Lucas Turley, Sgt. David Mason and the
                    6 Las Vegas Metropolitan Police Department

                    7                                   UNITED STATES DISTRICT COURT

                    8                                           DISTRICT OF NEVADA

                    9                                                       ***
                   10 BRIAN CHURCH,                                            CASE NO. 2:19-cv-1198-RFB-DJA

                   11                      Plaintiff,                          STIPULATION AND ORDER TO
                                                                               EXTEND DISCOVERY DEADLINES
                   12             vs.
                                                                               [FOURTH REQUEST]
                   13 OFFICER LUCAS TURLEY, in his individual
                      and official capacity; SGT. DAVID MASON,
                   14 in his official capacity; LAS VEGAS
                      METROPOLITAN POLICE DEPARTMENT;
                   15 DOE OFFICERS I through X, inclusive; and
                      ROE XI through XX, inclusive,
                   16
                                       Defendants.
                   17

                   18            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of
                   19 record, hereby stipulate and request that this Court extend discovery in the above-captioned case
                   20 ninety (90) days, up to and including Monday, April 12, 2021. In addition, the parties request that

                   21 the all other future deadlines contemplated by the Discovery Plan and Scheduling Order be

                   22 extended pursuant to Local Rule. In support of this Stipulation and Request, the parties state as

                   23 follows:

                   24            1.        On July 10, 2019, Plaintiff filed his Complaint in the United States District Court.
                   25            2.        On September 18, 2019, Defendants filed their Answer to Complaint.
                   26            3.        On October 17, 2019, the parties conducted an initial FRCP 26(f) conference
                   27            4.        On November 4, 2019, the Court entered the Stipulated Discovery Order.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4845-4835-7077.1
ATTORNEYS AT LAW
                         Case 2:19-cv-01198-RFB-DJA Document 28
                                                             27 Filed 12/22/20
                                                                      12/21/20 Page 2 of 4




                    1            5.         On October 30, 2019, Plaintiff served his FRCP 26 Initial Disclosures on

                    2                       Defendant.

                    3            6.         On November 13, 2019, Defendant served its FRCP 26 Initial Disclosures on

                    4                       Plaintiff.

                    5            7.         On December 9, 2019, Defendant served written discovery on Plaintiff. Plaintiff’s

                    6                       Responses were due on January 27, 2019.

                    7            8.         On February 26, 2020, Plaintiff served written Discovery on Defendants.

                    8                       Defendants served their responses on June 10, 2020 and August 7, 2020.

                    9                                            DISCOVERY REMAINING
                   10            1.         The parties will continue participating in written discovery.

                   11            2.         Defendant will take the deposition of Plaintiff.

                   12            3.         Plaintiff will take the deposition of Defendants Mason and Turley.

                   13            4.         Plaintiff will take the deposition of Lt. Glaude.

                   14            5.         The parties may take the depositions of any and all other witnesses garnered

                   15                       through discovery.

                   16                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   17            The parties aver, pursuant to Local Rule 26-3, that good cause exists for the following

                   18 requested extension. This Request for an extension of time is not sought for any improper purpose

                   19 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing
                   20 sufficient time to conduct discovery.

                   21            The ongoing impact on discovery by the current COVID-19 crisis continues to constrain

                   22 the parties’ ability to complete discovery. Local, state, and national officials continue to warn that

                   23 travel should be limited and/or avoided at this time to prevent further spread of the virus. Counsel

                   24 for Defendants are practicing physical distancing and are working remotely.                Due to these

                   25 unexpected and rapidly changing circumstances, an extension of the close of discovery deadline is

                   26 necessary so the parties may fully develop their respective cases in chief.. Compounding this are

                   27 the upcoming holidays (Hanukkah, Christmas, and New Year’s Day) and the parties’ mutual intent

                   28 not to unduly interfere with any of these celebrations during these trying times.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-4835-7077.1                                       2
                         Case 2:19-cv-01198-RFB-DJA Document 28
                                                             27 Filed 12/22/20
                                                                      12/21/20 Page 3 of 4




                    1            Additionally, Plaintiff’s counsel, E. Brent Bryson, Esq., was the victim of an automobile

                    2 accident wherein Mr. Bryson was rear-ended while stopped at a red light. Mr. Bryson suffered

                    3 injuries which have required continued physical therapy and rest which has interfered with his

                    4 office schedule.

                    5            Pursuant to the above, the parties have conferred and request an extension of the current

                    6 deadlines as they currently will not suffice for the complexity and logistics of this.

                    7            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-3 governs

                    8 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                    9 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than
                   10 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                   11 26-3.

                   12            This is the fourth request for extension of time in this matter. The parties respectfully

                   13 submit that the reasons set forth above constitute compelling reasons for the short extension.

                   14            The following is a list of the current discovery deadlines and the parties’ proposed

                   15 extended deadlines:

                   16

                   17      Scheduled Event           Current Deadline                    Proposed Deadline
                   18

                   19      Discovery Cut-off         Monday, January 11, 2021            Monday, April 12, 2021

                   20      Deadline to Amend         Closed                              Closed
                           Pleadings or Add
                   21      Parties
                           Expert Disclosure         Closed                              Closed
                   22      pursuant to FRCP26
                           (a)(2)
                   23
                           Rebuttal Expert        Closed                                 Closed
                   24      Disclosure pursuant to
                           FRCP. 26(a)(2)
                   25
                           Dispositive Motions       Wednesday, February 10, 2021        Wednesday, May 12, 2021
                   26      Joint Pretrial Order      Friday, March 12, 2021              Friday, June 11, 2021
                   27

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-4835-7077.1                                   3
                         Case 2:19-cv-01198-RFB-DJA Document 28
                                                             27 Filed 12/22/20
                                                                      12/21/20 Page 4 of 4




                    1            WHEREFORE, the parties respectfully request that this Court extend the discovery period

                    2 by ninety (90) days from the current deadline of January 11, 2021, 2020, up to and including April

                    3 12, 2021, 2021, and the other dates as outlined in accordance with the table above.

                    4    Dated this 21st day of December, 2020.         Dated this 21st day of December, 2020.

                    5    LEWIS BRISBOIS BISGAARD & SMITH LLP            E. BRENT BRYSON, P.C.

                    6    /s/ Robert W. Freeman                          /s/ E. Brent Bryson
                         Robert W. Freeman, Esq.                        E. Brent Bryson, Esq.
                    7    Nevada Bar No. 3062                            Nevada Bar No. 4933
                         6385 S. Rainbow Blvd., Suite 600               3202 West Charleston Blvd.
                    8    Las Vegas, Nevada 89118                        Las Vegas, Nevada 89102
                         Attorney for Defendants                        Attorneys for Plaintiffs
                    9
                   10                                                ORDER

                   11            IT IS SO ORDERED.

                   12            Dated
                                 DATED thisthis
                                             __ 22nd
                                                day ofday
                                                       ______________,
                                                          of December,2020.
                                                                       2020.
                   13

                   14                                                ______________________________________
                                                                        UNITED STATES MAGISTRATE JUDGE
                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-4835-7077.1                                4
